  Case 16-81189      Doc 69       Filed 03/29/19 Entered 03/29/19 10:10:30         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: CHRISTINE WALLACE                    §       Case No. 16-81189
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/12/2016.

       2) The plan was confirmed on 09/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/03/2017, 07/28/2017, 11/17/2017, 03/05/2019, 04/11/2019.

       5) The case was converted on 03/19/2019.

       6) Number of months from filing or conversion to last payment: 30.

       7) Number of months case was pending: 34.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $6,015.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81189      Doc 69       Filed 03/29/19 Entered 03/29/19 10:10:30          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 16,022.63
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 15,997.63



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,307.62
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 5,307.62

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed         Paid         Paid
ATTORNEY GARY C FLANDERS            Lgl      4,000.00    4,000.00       4,000.00    4,000.00         0.00
BANK OF AMERICA NA                  Sec        860.00      855.66           0.00        0.00         0.00
FIRSTMERIT BANK                     Sec     22,000.00   25,853.22      22,000.00    7,355.35     3,334.66
FIRSTMERIT BANK                     Uns          0.00        0.00       3,853.22        0.00         0.00
AAA COMMUNITY FINANCE I             Uns        350.00      385.99         385.99        0.00         0.00
ADT SECURITY SYSTEM, INC            Uns        800.00      785.68         785.68        0.00         0.00
CAPITAL ONE BANK USA NA             Uns      4,100.00    4,171.77       4,171.77        0.00         0.00
CAPITAL ONE BANK USA NA             Uns      1,200.00    1,251.53       1,251.53        0.00         0.00
MIDLAND CREDIT MANAGEMENT           Uns      1,750.00    1,743.35       1,743.35        0.00         0.00
RESURGENT CAPITAL SERVICES          Uns      1,045.00    1,043.84       1,043.84        0.00         0.00
U.S. DEPARTMENT OF EDUCATION        Uns     42,000.00   30,494.54      30,494.54        0.00         0.00
HEIGHTS FINANCE CORP.               Uns      1,000.00      933.98         933.98        0.00         0.00
JOHN MOORE                          Uns        500.00         NA             NA         0.00         0.00
JUST ENERGY                         Uns        400.00         NA             NA         0.00         0.00
RUSHMORE FINANCIAL LLC              Uns        300.00         NA             NA         0.00         0.00
SFC                                 Uns        500.00      607.66         607.66        0.00         0.00
TARGET CASH NOW                     Uns        275.00         NA             NA         0.00         0.00
COTTONWOOD FINANCIAL                Uns        600.00      601.46         601.46        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81189      Doc 69       Filed 03/29/19 Entered 03/29/19 10:10:30    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
NOVAD MANAGEMENT                    Uns          0.00   2,209.92   2,209.92       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00   1,693.69   1,693.69       0.00       0.00
REAL TIME RESOLUTIONS INC           Uns          0.00     442.17     442.17       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81189      Doc 69       Filed 03/29/19 Entered 03/29/19 10:10:30     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 22,000.00       $ 7,355.35         $ 3,334.66
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 22,000.00       $ 7,355.35         $ 3,334.66

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 50,218.80           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,307.62
       Disbursements to Creditors              $ 10,690.01

TOTAL DISBURSEMENTS:                                            $ 15,997.63




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81189        Doc 69      Filed 03/29/19 Entered 03/29/19 10:10:30               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 03/29/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
